The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 4 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-9, 12-20 are pending.
Claims 10-11 are cancelled.
Claim 1-9, 12-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-9, 12-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-9, 12-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 13 / 20, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13 / 20, in part, recites 
 “generating … a learning graph based on similarities among a plurality of learning sources with respect to the input data for the desired behavior and for a current behavior, wherein the current behavior comprises an erroneous classification of the input data; retracing …. a learning of the explainable Al model by iteratively comparing the learning graph for the desired behavior and for the current behavior at each of a plurality of layers of the explainable Al model starting from an outer layer; and detecting, …. the learning source responsible for the current behavior based on the retracing; correcting … a classification model by unlearning with respect to the learning source responsible for the erroneous classification and learning again with respect to a corrected learning source” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “generating”, “retracing”, “detecting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human process controller could build/analyze model to detect cause for process error), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 / 20 recites the additional elements: (a) generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from non-transitory computer readable medium); (b) “receiving, by a tracing device, a desired behavior of the explainable Al model with respect to input data …”, “providing, by the tracing device, feedback about performance of the corrected learning source in order to check consistency of the corrected learning source” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g). There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 13 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and receiving data WURC \ insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-9,12 / 14-19 are dependent on claim 1 / 13 and include all the limitations of claim 1 / 13. Therefore, claims 2-9,12 / 14-19 recite the same abstract ideas. 
With regards to claim 2, the claim recites further limitation “wherein the learning sources comprises at least one of a cluster of training data, a training environment, or an object-class pair applied by the user”, as drafted, described further details on the data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3-5, 12 / 14-15, 18-19, the claim recites further limitation on data analysis and model construction, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 6 / 16, the claim recites further limitation “generating one or more probabilities for a layer through Inverse Bayesian Fusion (IBF) so as to separate learning components of one or more of the randomly selected set of learning sources”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than citing possible generic computing device, this limitation, based on their broadest reasonable interpretation, recites mathematical calculation and algorithms.  on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 7 / 17, the claim recites further limitation “wherein the one or more probabilities for the layer is computed based on one or more distance metrics between output of the layer and outputs of a previous layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than citing possible generic computing device, this limitation, recites mathematical calculation and algorithms.  on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 8, the claim recites further limitation “wherein each of the one or more distance metrics is a function of one or more distances between an output of the layer and outputs of the previous layer and one or more probabilities of the previous layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than citing possible generic computing device, this limitation, based on their broadest reasonable interpretation, recites mathematical mathematic relationship.  on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.




Response to Argument

Applicant’s arguments filed 4 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 112(b) rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, 
1) Applicant argued that (p.16-18) “Amended claim 1 recites subjectmatter diected to an improvement in computer funtionqality that allows computer performance of a function not previously performable, including for example, “correcting, by the tracing device, a classification model by unlearning with respect to the learning source responsible for the erronious classification ….; and providing, by the tracing device, feedback about performance of the corrected learning source in order to check consistency of the corrected learning source” … The current invention overcomes the shortcomings of existing techniques of data modeling …
Examiner replies: Data modeling is abstract idea that could be performed by human using paper / pen / calculator.  The computing device cited in the claims is for implementing the abstract idea and there is no additional elements in the claims showing improvement of the computer itself.   The claims are not patent eligible.
2) Applicant argued that (p.19-20) “Applicant’s claims are not directed to a judicial exception at least because the recite particular elements that integrate the claims to a practical application, e.g., switching utility providers”.
Examiner replies: There is no elements in the claims showing “switching utility providers”.  Except for generic computing device language, all elements in the claims are directed to data modeling, which could be performed by human using paper / pen / calculator. The claims are not patent eligible.
3) Applicant argued that (p.21-25) 

    PNG
    media_image1.png
    602
    574
    media_image1.png
    Greyscale

Examiner replies: These steps are for data model tracing which is an abstract idea. Improving an abstract idea is still an abstract idea.  The generic computing device cited in the claims is for implementing the abstract idea and Applicant did not provide any elements showing improvement of computer technology itself.  The claims are not patent eligible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128